Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                               FILED
                                                            Jun 19 2012, 9:12 am
collateral estoppel, or the law of the
case.                                                               CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

THOMAS P. KELLER                                 GREGORY F. ZOELLER
South Bend, Indiana                              Attorney General of Indiana

                                                 RYAN D. JOHANNINGSMEIER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA


SHAWN LAMONT ALEXANDER,                          )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 71A03-1109-CR-424
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                            The Honorable Jerome Frese, Judge
                              Cause No. 71D03-1011-FA-43


                                       June 19, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                           Case Summary

        Shawn Alexander appeals his sentence for two counts of Class A felony attempted

murder and two counts of Class C felony attempted robbery. We affirm.

                                                Issues

        Alexander raises two issues, which we restate as:

                I.      whether the trial court abused its discretion in
                        sentencing him; and

                II.     whether his sentence is inappropriate in light of the
                        nature of the offense and the character of the offender.1

                                                 Facts

        On November 6, 2010, Alexander and an accomplice encountered two young men

in a McDonald’s restaurant on South Michigan Street in South Bend. Alexander and his

accomplice had an argument with these men, became agitated, and left the restaurant.

        Alexander and his accomplice met the men again later in the night and forced

them into an abandoned building. Alexander and his accomplice searched the two men’s

pockets with the intention of taking any property that they found. Alexander found a

knife in one of the men’s pockets. The two men were instructed to kneel. Then, standing

behind them, Alexander sliced their throats with the intention of killing them.




1
 Alexander applied an incorrect standard of “manifest abuse of discretion,” but for the sake of argument,
we will apply the correct standard of inappropriateness. Indiana Appellate Rule 7(B) was amended
effective January 1, 2003, to replace the “manifestly unreasonable” standard with the current
“inappropriate” standard.
                                                   2
       On November 9, 2010, the State charged Alexander with two counts of Class A

felony attempted murder and two counts of Class A felony attempted robbery. On June

16, 2011, Alexander pled guilty to two counts of Class A felony attempted murder and

two lesser included counts of Class C felony attempted robbery.

       At the sentencing hearing on August 24, 2011, the trial court found as aggravating

circumstances: Alexander’s pretrial release at the time of the instant offenses, the nature

of the offense, and Alexander’s criminal history. The trial court found as mitigating

circumstances Alexander’s age, his troubled childhood, and his guilty plea.           Upon

weighing these factors, the trial court found that the circumstances justified enhanced

sentences and that all sentences should be served consecutively.           Alexander was

sentenced to fifty years for each count of Class A felony attempted murder and eight

years for each count of Class C felony attempted robbery. All counts were to be served

consecutively for an aggregate sentence of 116 years. Of that total, thirty-two years were

suspended to probation. Alexander now appeals.

                                         Analysis

       We engage in a four-step process when evaluating a sentence under the current

“advisory” sentencing scheme. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007),

clarified on reh’g, 875 N.E.2d 218. First, the trial court must issue a sentencing statement

that includes “reasonably detailed reasons or circumstances for imposing a particular

sentence.” Id. Second, the reasons or omission of reasons given for choosing a sentence

are reviewable on appeal for an abuse of discretion. Id. Third, the weight given to those
                                             3
reasons, i.e. to particular aggravators or mitigators, is not subject to appellate review. Id.

Fourth, the merits of a particular sentence are reviewable on appeal for appropriateness

under Indiana Appellate Rule 7(B). Id. Even if a trial court abuses its discretion by not

issuing a reasonably detailed sentencing statement or in its findings or non-findings of

aggravators and mitigators, we may choose to review the appropriateness of a sentence

under Rule 7(B) instead of remanding to the trial court. See Windhorst v. State, 868

N.E.2d 504, 507 (Ind. 2007).

                                        I. Abuse of Discretion

       Alexander argues that the trial court abused its discretion by ordering his sentences

to be served consecutively. Sentencing decisions are within the sound discretion of the

trial court. Anglemyer, 808 N.E.2d at 491. However, a trial court may be found to have

abused its sentencing discretion in a number of ways, including: (1) failing to enter a

sentencing statement at all; (2) entering a sentencing statement that explains reasons for

imposing a sentence that the record does not support; (3) entering a sentencing statement

that omits reasons that are clearly supported by the record and advanced for

consideration; or (4) entering a sentencing statement that considers reasons that are

improper as a matter of law. Id. at 490-91. The reasons or omission of reasons given for

choosing a sentence are reviewable. Id. The weight given to those reasons is not subject

to appellate review. Id.

       A trial court is not obligated to accept a defendant’s claim as to what constitutes a

mitigating circumstance. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000). A claim that
                                              4
the trial court failed to find a mitigating circumstance requires the defendant to establish

that the mitigating evidence is both significant and clearly supported by the record.

Anglemyer, 868 N.E.2d at 493.

        The trial court adequately acknowledged and extensively reviewed the information

relating to Alexander’s age and the troubles he experienced as a young child. The trial

court found that Alexander had not gotten a “fair shake” and showed great sympathy for

Alexander’s troubled childhood. Tr. p. 46. The trial court stated that it spent an “awful

lot” of time thinking about Alexander and his situation as a child. Id. Alexander’s

mother testified at sentencing, and the trial court again showed great sympathy for

Alexander’s circumstances.

        The trial court was aware of Alexander’s decision to enter into an open plea before

the court, but Alexander also substantially benefitted from his decision to plead open to

the court. A decision to plead guilty may weigh in a defendant’s favor when ascertaining

mitigating factors, but this weight is diminished when the defendant gains a substantial

benefit from the plea. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Alexander

was facing the possibility of new charges against him at the time of the sentencing. The

State proposed a delay on the filing of these charges in exchange for Alexander’s open

plea.   Alexander benefited substantially from the delay of these charges and the

possibility of only serving sentences for previously convicted offenses and the instant

offense.


                                             5
       The trial court adequately found and stated Alexander’s aggravating and

mitigating factors as evidenced by the record. The weight assigned to these factors is not

reviewable. The trial court showed no abuse of discretion in determining these factors or

imposing consecutive sentences.

                                   II. Appropriateness

       Alexander argues that his sentence is inappropriate in light of the nature of the

offense and the character of the offender. Indiana Appellate Rule 7(B) provides that we

may revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, we find that the sentence is inappropriate in light of the nature of the offense

and the character of the offender.      Although Rule 7(B) does not require us to be

extremely deferential to the trial court, we still must give due consideration to that

sentence. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also

recognize the unique perspective that the trial court provides in delivering its sentence.

Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell, 895 N.E.2d at 1225.         We “should focus on the forest—the aggregate

sentence—rather than the trees—consecutive or concurrent, number of counts, or length

of the sentence on any individual count.” Id. Whether a sentence is inappropriate

ultimately turns on the culpability of the defendant, the severity of the crime, the damage
                                             6
done to others, and myriad other factors that come to light in a given case. Id. at 1224.

When reviewing the appropriateness of a sentence under Rule 7(B), we may consider all

aspects of the penal consequences imposed by the trial court in sentencing the defendant,

including whether a portion of the sentence was suspended. Davidson v. State, 926

N.E.2d 1023, 1025 (Ind. 2010).

        The nature of this offense is particularly shocking and heinous. Alexander and his

accomplice coerced two young men into an abandoned building. Alexander then forced

the men to kneel on the ground before slitting their throats with the intention of killing

them.    The trial court focused on Alexander’s active role in the use of the knife.

Alexander escalated the violence of the situation, and his accomplice had no contact with

the knife.

        As for the character of the offender, Alexander has shown repeatedly that he is

prone to violence. Alexander was sixteen years old at the time of the instant offense, but

Alexander had been arrested three times prior for Class A misdemeanor battery. His first

arrest for battery came when he was only ten years old. Alexander also has an extensive

juvenile criminal history and first entered the custody of the Department of Correction

when he was twelve. At the time of the instant offense, Alexander was on pretrial release

for Class B felony robbery. Despite Alexander’s youth, his character is very troubling.

        We note that the trial court requested that Alexander receive mental health

treatment and counseling while incarcerated to address any mental health issues he may

have. Also, the trial court suspended thirty-two years of Alexander’s sentence, making
                                            7
the executed portion of his sentence only eighty-four years. In light of the nature of the

offense and Alexander’s character, we cannot say that the sentence is inappropriate.

                                           Conclusion

       The trial court did not abuse its discretion when sentencing Alexander and the

sentence is not inappropriate in light of the nature of the offenses and the character of the

offender. We affirm.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                             8